Per Curiam : This is an appeal from a judgment of the county court of Kankakee county overruling appellant’s objections to a tax levied for State aid roads and to a district road tax levied in the town of Norton, in said county. The record is the same and the objections are the same objections made in People v. Chicago, Indiana and Southern Railroad Co. (ante, p. 528.) For the reasons there stated the judgment is affirmed as to the State aid road tax and reversed as to the district road tax of the town of Norton. Affirmed in part and reversed in part.